Citation Nr: 1648282	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for neuropathic arthropathy of the bilateral lower extremities, to include as secondary to service-connected right ankle osteoarthritis.

2.  Entitlement to service connection for vertigo, claimed as dizzy spells, to include as secondary to service-connected right ankle osteoarthritis, hearing loss, and/or tinnitus.

3.  Entitlement to service connection for lumbar spine degenerative disc disease, to include as secondary to service-connected right ankle osteoarthritis.

4.  Entitlement to service connection for right hip osteoarthritis, to include as secondary to service-connected right ankle osteoarthritis.

5.  Entitlement to service connection for left hip strain, to include as secondary to service-connected right ankle osteoarthritis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2014 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The above claims were remanded by the Board in January 2015 for additional development.  The matter again is before the Board.

The January 2015 Board remand also referred the issues of entitlement to service connection for a left knee disability and right leg length shortening, noting that they had been raised by the record in a September 2012 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the AOJ does not appear to have taken any action with respect to those issues, they again are referred to the AOJ for appropriate action 38 C F R § 19.9(b) (2016).

The issues of entitlement to service connection for neuropathic arthropathy of the bilateral lower extremities and left hip strain, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's vertigo was not incurred in service, is not otherwise related to service, and was not caused or aggravated by a service-connected disability.  

2.  Resolving doubt in the Veteran's favor, his lumbar degenerative disc disease with spondylosis and stenosis was permanently aggravated by his service-connected right ankle disability. 

3.  Resolving doubt in the Veteran's favor, his right hip osteoarthritis was permanently aggravated by his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for vertigo is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  Entitlement to service connection for lumbar degenerative disc disease with spondylosis and stenosis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.310 (2016).

3.  Entitlement to service connection for right hip osteoarthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) also are of record.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  With respect to the vertigo claim, the Veteran was afforded a VA medical examination in July 2012 and following the Board remand a medical opinion was obtained in May 2015.  The Board finds the foregoing to be thorough, complete, and consistent with the other evidence of record.  The report and opinion indicated that the claims file had been reviewed.  The opinions expressed were based on the Veteran's reported history, interview of the Veteran, examination of the Veteran, and review of the claims file.  The opinions provided discussed a rationale and basis.  The Board concludes the above examination report and subsequent medical opinion in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the May 2015 VA medical opinion, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its remand directives with respect to the vertigo claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. ; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Vertigo

In his February 2011 claim, the Veteran stated that within the last month or so he had started to experience dizzy spells.  They mostly occurred when sitting and typically lasted between 3 and 5 minutes.  He was unsure if the cause was the medications he was taking for his service-connected right ankle disability.

The Veteran was afforded a VA examination for the ears in July 2012.  At that time, the examiner diagnosed benign paroxysmal positional vertigo (BPPV).  The Veteran reported episodes of dizziness starting 3 to 4 years previously and that he was seen for the condition without diagnosis or subsequent treatment.  The dizziness occurred daily for 5 to 30 minutes, with worse episodes in the early morning.  On examination, there was moderate dizziness noted with head movement.  The examiner concluded that the vertigo was less likely than not proximately due to or the result of the Veteran's right ankle disability.  The rationale was that benign paroxysmal positional vertigo was an inner ear condition and not caused by disturbances in gait.  In addition, it was unrelated to the pain medication for the ankle, as the Veteran reported episodes beginning 1 to 2 years prior to being treated with Vicodin.

Pursuant to the Board's remand instructions, a medical opinion was obtained regarding the Veteran's vertigo claim in May 2015.  The reviewing physician noted that benign paroxysmal positional vertigo was diagnosed during a July 2012 VA examination, but concluded that it was less than likely that the Veteran's vertigo was caused, aggravated, or permanently worsened beyond its natural progression by his service-connected hearing loss or tinnitus.  The rationale stated that benign paroxysmal positional vertigo was caused by pathology in the vestibular system typically attributed to calcium debris within the posterior semicircular canal.  Hearing loss and tinnitus, by contrast, were pathological processes of the auditory system that was anatomically separate from the vestibular system and not listed as causes of benign paroxysmal positional vertigo in medical literature.  A recent July 2014 audiology consult also had not linked the hearing loss, tinnitus, and vertigo.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for vertigo or other dizziness symptoms on a direct basis.  There is no lay or medical evidence to suggest that the onset of this disability or associated symptoms was during active service or that it is otherwise related to active service.  The Veteran's contentions have been very clear in his assertion that the dizziness problems began many years after service and are the result of his service-connected disabilities.  As such, service connection for vertigo is not warranted on a direct basis.  See 38 C.F.R. § 3.303.

The Board also has considered whether entitlement to service connection for vertigo or an associated vestibular disability would be warranted on a secondary basis.  Based on the evidence above, the Veteran clearly has a current vertigo disability.  As such, the critical question is whether the Veteran's vertigo was caused or aggravated by his service-connected hearing loss, tinnitus, or right ankle disabilities.  In light of the evidence of record, the Board concludes it was not.

In reaching that determination, the Board finds the July 2012 VA examination report and May 2015 VA medical opinion of significant probative value.  The July 2012 report concluded that it was less likely than not that the service-connected right ankle disability (including pain medication for the right ankle) caused or aggravated the vertigo and the May 2015 medical opinion reached the same conclusion regarding the hearing loss and tinnitus.  The conclusions in each case were based on a complete review of the claims file and the Veteran's contentions.  Further, a complete and thorough rationale was provided for the opinions rendered as to secondary service connection.  Specifically, the July 2012 examiner discussed how a right ankle disability was unrelated to an inner ear disability and how the medication for the right ankle disability was prescribed after the onset of the Veteran's vertigo symptoms.  As to the May 2015 VA examination report, the medical professional  discussed how vertigo was caused by pathology in the vestibular system typically attributed to calcium debris within the posterior semicircular canal, whereas hearing loss and tinnitus were pathological processes of the auditory system anatomically separate from the vestibular system and not listed as causes of benign paroxysmal positional vertigo in medical literature.  The Board finds these conclusions to be well reasoned, fully explained, and consistent with the evidence of record.

The Board has considered the general reports of the Veteran that his vertigo and dizziness problems were caused or permanently aggravated by his service-connected right ankle, hearing loss, and tinnitus disabilities, as well as due to medication for the right ankle.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of vertigo falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the foregoing, the Board affords the Veteran's contentions as to the etiology of his vertigo disability no probative weight.

In conclusion, the July 2012 and May 2015 medical opinion providers clearly reviewed the Veteran's medical history, including his contentions, and offered a detailed rationale for the opinion.  The Board finds these opinions the most probative evidence of record.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Low Back and Right Hip

The Veteran contends that he has current low back and right hip disabilities that were caused or aggravated by his service-connected right ankle disability.

A July 2008 MRI of the lumbar spine noted a history of low back pain radiating down the legs.  The impression was advanced multilevel spondylosis of the lower thoracic and entire lumbar spine, including moderate spinal stenosis of L3-L4, marked spinal stenosis at L4-L5, and moderate to marked leftward foraminal stenosis at L5-S1, as well as moderate levoscoliosis.  An April 2011 VA examination report included a diagnosis of right hip mild osteoarthritis.

The Board notes that there are several medical opinions of record suggesting that the right ankle contributed at least to some degree to the low back and/or right hip disabilities.  For example, a March 2010 VA treatment record included the notation as to the Veteran's spinal arthritis, "This is a structural curve he has in his back with a pelvic tilt that I think he has had for years.  I think it is something that is a little bit related to his loss of height of the right ankle, but I also think it is a structural developmental scoliosis and leg length inequality."  In addition, a February 2013 letter from the Veteran's private chiropractor concluded that the Veteran's back and bilateral hip pains were due mainly to a significant right leg length discrepancy, but the right leg turning out due to a previous injury to the right ankle also played a role.  These problems, "in all likelihood resulted in not only hip and ankle pain but early [degenerative joint disease] of these areas and of the spine.  Without the right leg injury it is hard to tell what shape his spine and hips would be in but most likely they would not be as degenerated as they were when he first presented to our office."  Similarly, a May 2014 letter from the same chiropractor concluded, "Range of motion of the right ankle was severely limited and is causing a gait problem for the patient that is more likely than not resulting in the patient's lower back problem.  Based upon the evaluation and treatment of the patient it is my professional opinion that the patient's lower back problem is more likely than not to be related to the previous injury of the right ankle.  Without the injury to the right ankle it is hard to tell what stage the spine would be in, but in all likelihood the patient would more likely than not have a lesser degree of degeneration and injury to the lumbar spine than he has because of the right ankle injury."

By contrast, an April 2011 VA general medical examination report concluded that the back and bilateral hip disabilities were less than likely caused or aggravated by the service-connected right ankle disability.  The rationale was that the altered gait produced by progressive pronation of the right ankle was due to the neuropathic arthropathy and not the right ankle disability.  The records did not show that the right ankle disability was symptomatic over the years or that it caused any gait alteration that would cause a back condition.  In addition, a VA medical opinion from May 2015 concluded that there was no relationship between the Veteran's service-connected right ankle disability and his low back and hip problems.  The reviewing medical professional concluded that it was less likely than not that the claimed disabilities (including the back and hips) were caused or aggravated by the service-connected right ankle osteoarthritis.  The rationale included the conclusion that there was no service-connected disability (arthritis or otherwise) that was sufficiently severe to cause the foregoing disabilities.  In addition, there were no records showing any service-connected ankle disability was of sufficient severity to alter the Veteran's gait.

As will be discussed in additional detail below, the Board finds the above May 2015 opinion problematic as it specifically noted that the Veteran's right ankle disability was not of sufficient severity to affect his gait.  The Board notes, however, that the January 2013 VA right ankle examination report stated that the Veteran had a mildly antalgic gait to the right with a locking brace on the right ankle.  The foregoing certainly appears to indicate that the examiner was linking the antalgic gait to the right ankle.  In addition, the foregoing VA and private treatment records specifically attribute some degree of the Veteran's altered gait to his service-connected right ankle disability.  

Thus, there is evidence both for and against the low back and right hip claims.  The Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's diagnosed lumbar degenerative disc disease with spondylosis and stenosis and right hip osteoarthritis were permanently aggravated by his service-connected right ankle disability.  As to the left hip disability, as will be discussed in the remand section below, as there is not a diagnosis of left hip arthritis the above medical opinions linking hip arthritis to the service-connected right ankle disability cannot serve as a basis for granting entitlement to service connection for the diagnosed left hip strain.

The Board observes that the extent of aggravation has not been established by a baseline of disability prior to aggravation and that, pursuant to 38 C.F.R. § 3.310(b), "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  In the instant case, the Board finds the evidence is at least in equipoise as to whether the Veteran's back and right hip disabilities have been aggravated by his service-connected right ankle disability.  The extent of aggravation is a rating consideration for the RO in assigning disability ratings for the foregoing, see generally 38 C.F.R. § 4.22, and applicable case law precedent instructs that, if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected.  Mittleider v. West, 11 Vet. App. 181 (1998). 


ORDER

Entitlement to service connection for vertigo (claimed as dizzy spells) is denied.

Entitlement to service connection for lumbar degenerative disc disease with spondylosis and stenosis is granted.

Entitlement to service connection for right hip osteoarthritis is granted.


REMAND

The Veteran also claims entitlement to service connection for a left hip disability and neuropathic arthropathy of the bilateral lower extremities, as well as entitlement to TDIU.

Pursuant to the Board remand instructions, a VA medical opinion was obtained in May 2015.  The reviewing medical professional concluded that it was less likely than not that the claimed disabilities were caused or aggravated by the service-connected right ankle osteoarthritis.  The rationale included the conclusion that there was no service-connected disability (arthritis or otherwise) that was sufficiently severe to cause the foregoing disabilities.  In addition, there were no records showing any service-connected ankle disability was of sufficient severity to alter the Veteran's gait.

Since that opinion, however, the evidence indicates that in March 2016 the Veteran underwent fusion of the right ankle and subtalar joint with noted alteration of his gait thereafter during recovery.  The foregoing suggests a worsening of the Veteran's right ankle condition since the time of the last VA examination.  As a basis for the above negative opinion was that the severity of the right ankle disability was not sufficient to cause or aggravate any of the disabilities currently claimed on appeal, in light of the worsening of the ankle disability a new examination is necessary.  Moreover, the Board finds the above opinion problematic as it specifically noted that the Veteran's right ankle disability was not of sufficient severity to affect his gait.  The Board notes, however, that the January 2013 VA right ankle examination report stated that the Veteran had a mildly antalgic gait to the right with a locking brace on the right ankle.  The foregoing certainly appears to indicate that the examiner was linking the antalgic gait to the right ankle.  In addition and as discussed above, both VA and private treatment records have attributed gait problems to the Veteran's right ankle disability.  As such, a new VA examination is necessary.

As to the left hip claim, unlike the right hip discussed above, it is unclear whether there is a current diagnosis of arthritis of the left hip.  The most recent VA examination report included only a diagnosis of left hip strain.  As such, the rationale discussed above from the Veteran's private chiropractor cannot be a basis for granting the left hip claim, as the chiropractor attributed some degree of the arthritis of the hips and back to the right ankle.  An additional medical opinion is needed.

In addition, the Veteran's claim for entitlement to TDIU is intertwined with the service connection claims remanded herein.  In addition, the back disability claim granted herein will be granted a rating by the Agency of Original Jurisdiction (AOJ) that would affect the Veteran's eligibility for TDIU.  As such, the matter is remanded for readjudication following the requested development and implementation of the grant of entitlement to service connection for the back disability discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for his left hip and neuropathic arthropathy claims.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any current left hip condition, to include any currently diagnosed left hip strain and/or degenerative joint disease and neuropathic arthropathy of the bilateral extremities: (a) was incurred in or is otherwise related to the Veteran's active service OR (b) was caused or (c) aggravated by a service-connected disability (to include the right ankle, back, and right hip). 

The examiner is invited to consider, and discuss to the extent necessary, the findings of the January 2013 VA examination report indicating gait disturbance due to the right ankle, the VA and private treatment records discussed above indicating the same, the Veteran's lay contentions of ongoing problems, and the March 2016 right ankle surgery.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.

2.  After completing the foregoing development, conduct any additional development deemed necessary with respect to the Veteran's TDIU claim.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


